Citation Nr: 9931914	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-08 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for periodontal disease 
(pyorrhea).

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a April 1998 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection for 
periodontal disease (pyorrhea) was denied.  The veteran 
appeals this decision.  The veteran also appeals a June 1998 
rating decision by the RO wherein service connection for 
tinnitus and service connection for a bilateral hearing loss 
disability were denied.  


FINDINGS OF FACT

1. There is no current competent evidence of pyorrhea.

2.  Tinnitus is not shown in service.

3.  A bilateral hearing loss disability is not shown in 
service.


CONCLUSIONS OF LAW

1. A claim for service connection for pyorrhea is denied for 
lack of entitlement under the law upon which relief may be 
granted. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303(c), 3.381 
(1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2. A claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. A claim for service connection for a bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Periodontal Disease (Pyorrhea)

The veteran contends that he has periodontal disease, claimed 
as pyorrhea, which he attributes to his activity military 
service.  Service medical records indicate that he had 
periodontosis that required the extraction of his teeth 
during service.  He contends that he is unable to obtain 
gainful employment due to this condition.

The question to be answered concerning this issue is whether 
or not the appellant has presented a legal claim for a VA 
benefit.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
the United States Court of Veterans Appeals (Court) held that 
in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  As explained below, the Board finds that the 
veteran has not submitted such a claim.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1999).  However, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of § 17.120 or § 
17.123.  38 C.F.R. § 3.381 (1999).
 
The veteran is seeking service connection for extraction 
during service of all his teeth for compensation purposes.  
Service medical records show during service he had 
periodontosis that required the extraction of his teeth.  
There are no indications in the veteran's claims folder that 
his teeth are not replaceable.  On the contrary, the evidence 
shows that he has dentures to replace his missing teeth.  A 
June 1995 statement from Dr. Nick Governale, the veteran's 
dentist, indicates that the veteran had moderate bone loss 
due to a history of periodontal disease and extraction of his 
dentition.  Dr. Governale indicated that it is normal to have 
and continue to have alveolar bone loss after extractions as 
one ages and that an individual will have decreased lip and 
cheek support giving him or her an appearance of shrunken 
facial structure.  

To reiterate, the veteran is seeking compensation for teeth 
that are either treatable or replaceable.  Regulations 
prohibit the payment of compensation for this situation. 
Service connection for these teeth could be considered for 
treatment purposes only. Under these circumstances, he has 
not submitted a claim upon which relief may be granted and 
his appeal must be denied.

Under the circumstances of this case, we are without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis, supra, the Court held that in 
cases such as this in which the law is dispositive, the claim 
should be denied because of the absence of legal merit.

II.  Service Connection for Tinnitus and
Service Connection for Bilateral Hearing Loss

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A.  Service Connection for Tinnitus

The veteran contends that he has tinnitus, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had tinnitus during 
service; (2) whether he currently has tinnitus; and if so, 
(3) whether his current tinnitus is etiologically related to 
his service. 

As set forth above, a well-grounded claim requires a showing 
of an inservice disease or injury that resulted in 
disability.  Service medical records do not show any 
complaints, treatment, or diagnosis of tinnitus during 
service.  An April 1966 medical examination report conducted 
in conjunction with the veteran's separation from service is 
negative for any complaint, treatment, or diagnosis of 
tinnitus. 

The Board must conclude, based on the evidence discussed 
above, that tinnitus is not shown in service.  The only 
evidence the veteran has presented is his own belief that he 
currently has tinnitus.  He has not presented any clinical 
evidence that would link tinnitus to service.  He is 
competent to report his symptoms; however, in the absence of 
evidence indicating that he has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
etiology of any tinnitus he may currently have to be of no 
probative value.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Since, service connection cannot be granted for a disease or 
disability that is not shown in service or that has not been 
related to service by clinical evidence, the Board must find 
that the veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual at this 
time that service connection for tinnitus could be granted, 
as is required under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  The Board accordingly finds that the 
veteran's claim is not well grounded and is therefore denied, 
in accordance with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The evidence does not 
indicate that any additional evidence with respect to the 
veteran's claim for service connection for tinnitus exists 
which has not already been associated with his claims folder.  
The Board must also point out that the veteran is free to 
submit new and material evidence, and reopen his claim for 
service connection, at any time.

B.  Bilateral Hearing Loss Disability

The veteran contends that he has a bilateral hearing loss 
disability, which he attributes to his active duty service.  
With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had a bilateral hearing loss disability during service; (2) 
whether he currently has a bilateral hearing loss disability; 
and if so, (3) whether his current bilateral hearing loss 
disability is etiologically related to his service. 

Impaired hearing will be considered a disability if the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or higher.  Likewise, a 
disability may be established if the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz show 26 decibels or higher.   Finally, impaired 
hearing will also be considered a disability when speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  38 C.F.R. § 3.385 (1999).  

Service medical records do not show that the veteran had a 
bilateral hearing loss disability while he was on active 
duty.  His separation examination report of April 1966 
indicates that he displayed pure tone thresholds in the right 
ear of -5 (10), -5 (5), -5 (5), 5 (15), and 5 (10) decibels 
at 1000, 2000, 3000 and 4000 Hertz respectively.  The left 
ear yielded results of 5 (20), 0 (10), 10 (20), 5 (15), and 5 
(10) decibels at 1000, 2000, 3000, and 4000 Hertz.  (The 
figures in parentheses are based on ISO standards to 
facilitate data comparison.  Prior to November 1967, 
audiometric results in the service medical records were 
reported in ASA standards.)  Accordingly, under the criteria 
set forth in 38 C.F.R. § 3.385 (1998), the evidence does not 
show a bilateral hearing loss disability in service.  

The veteran contends that he was exposed to aircraft noise 
while in service.  However, while entirely competent to 
report his symptoms both current and past, he has presented 
no clinical evidence or medical opinion that would establish 
a link between a current bilateral hearing loss disability 
and his active military service.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
etiology of any current bilateral hearing loss disability to 
be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the veteran has reported that his hearing is 
attributed to his service, the evidence does not show that 
any medical professional has linked his current disability to 
service.  

Since service connection cannot be granted for a disability 
that is not shown in, or aggravated by service, the Board 
must accordingly find that a claim for service connection for 
any such disability is not well grounded and therefore must 
be denied, pursuant to the decision of the Court in Edenfield 
v. Brown, 8 Vet. App. 384 (1995).  See also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).


ORDER

Service connection for a periodontal disease (pyorrhea) is 
denied.  Service connection for tinnitus is denied.  Service 
connection for a bilateral hearing loss disability is denied.  



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

